                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

       v.                                     *        Crim. No. RDB-19-144

CORTEZ WEAVER                                 *

*      *       *       *      *   *    *    *     *   *    *                        *       *
                           MEMORANDUM IN AID OF SENTENCING
       Mr. Weaver is before the Court for sentencing for a violation of 18 U.S.C. § 924(j),

specifically the 2017 shooting death of Maurice “Mitch” Finney. The parties have entered into a

plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) that essentially leaves

one question to be decided by the Court: is a sentence of 25 years sufficient but not greater than

necessary to meet the goals of sentencing? Mr. Weaver respectfully suggests that it is.

       A quarter-century in federal prison is appropriate for many reasons. Mr. Weaver is a young

man with a relative lack of a criminal history that includes one prior active jail sentence lasting

only 10 days. His personal history and characteristics are tragic. He was essentially raised without

parents – his mother an absent drug addict, his father completely uninvolved – in abject poverty in

America’s most dangerous city. Left to himself, he was lost to the streets. Though of course

serious and inexcusable, the context of the offense also merits a sentence of 25 years; the killing

of Mr. Finney came during a back-and-forth “war” with the Crips, a violent national street gang of

which Mr. Finney was a member. A sentence of 25 years is commensurate with similar cases in

this district. Such a sentence also takes into consideration the impact of Mr. Weaver’s particularly

harsh conditions of confinement, as well as the sentencing goals of deterrence and public safety,

which scholarship suggests are failed by adding an additional 5 years to an already lengthy

sentence. In sum, 25 years is “sufficient but not greater than necessary.” 18 U.S.C. § 3553(a).



                                                  1
                                  PROCEDURAL HISTORY

       Mr. Weaver was initially charged on March 8, 2019 with co-defendants Jamal Jackson,

Jermaine Sumpter, and Kevin Brooks for participating in a “fake stash house” robbery scheme

arranged by state and federal authorities. ECF No. 1 (complaint); Pre-sentence Report (PSR) p. 4.

Specifically, Mr. Weaver agreed to assist a purportedly disgruntled drug courier with the robbery

of a drug stash-house. PSR p. 6. The arrangement was a ruse – there was no stash house – and

Mr. Weaver and his co-defendants were arrested when they showed for the phony robbery. Id.

p. 7. Sumpter, Jackson, and Brooks each entered guilty pleas to the fake attempted robbery.

Sumpter received 37 months for his role in the offense. ECF No. 100. Jackson received 60 months.

ECF No. 137. Brooks has not been sentenced yet.

       In the course of its investigation, the government employed a confidential informant who

recorded several meetings with Mr. Weaver. In one such meeting, Mr. Weaver admitted to

participating in a shooting. Unbeknownst to Mr. Weaver, the government was listening and was

well aware of the incident, a July 2017 double-shooting at a West Baltimore gas station where

men, including a member of the “ETG Crips,” a violent, drug-dealing street gang, were shot by

two assailants. One victim, Diamonta Boyd, was injured after being shot by another assailant, but

survived. The second victim, Mr. Finney, was shot by Mr. Weaver and died instantly at the scene.

       Though they suspected his involvement, authorities initially lacked the evidence to pursue

charges against Mr. Weaver for the shooting of Mr. Finney. That changed when Mr. Weaver was

recorded talking to the confidential informant. In fact, the confidential informant approached

Mr. Weaver with the specific goal of eliciting incriminating statements about Mr. Finney’s murder.

With his recorded admission, a video of the shooting, and additional corroborating evidence,

authorities decided to pursue what amounts to a homicide charge against Mr. Weaver. First,



                                                2
federal authorities pursued the “fake stash house” case. Later, in August of 2018, a superseding

indictment added the charges related to the murder of Mr. Finney. ECF No. 71. Mr. Finney’s

shooting fell within federal jurisdiction because the government alleged that it related to an

ongoing dispute between the “Baccwest ETG Crips” and a group of men and boys from Abington

Avenue over who could sell drugs at the gas station. Id.

       On February 27, 2020, Mr. Weaver entered a guilty plea to count two of that superseding

indictment and admitted to the drug-related killing of Mr. Finney. PSR p. 4. The plea was entered

pursuant to an agreement with the government calling for a prison sentence between 25 and 30

years and a term of supervised release of 5 years. Plea Agreement p. 5. Sentencing has been

postponed several times due to the COVID-19 pandemic and is now scheduled to occur by video

conference on February 2, 2021.1

                                          ARGUMENT

       The Court’s overarching directive is to impose a sentence that is “sufficient, but not greater

than necessary” to accomplish the goals of sentencing, which include: “to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the offense”; “to

afford adequate deterrence to criminal conduct”; “to protect the public from further crimes of the

defendant”; and “to provide the defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2). In

determining the appropriate sentence, the Court is required to consider, among other factors, the

nature and circumstances of the offense, the history and characteristics of the defendant, the need

to avoid unwarranted sentencing disparities, and the objectives of sentencing. Id. § 3553(a). While



1
 Mr. Weaver has filed a waiver of his right to be physically present at sentencing and consent to
proceed by video-conference. ECF No. 154.

                                                 3
no punishment can undo the tragic loss of Mr. Finney, this Court must mete out a sentence that

weighs that serious harm among many factors. Mr. Weaver respectfully submits that such a

balancing yields a sentence of 25 years’ imprisonment.

       In sentencing Mr. Weaver, we ask the Court to weigh Mr. Weaver’s difficult upbringing

as a fatherless child with little parental guidance raised in extreme poverty and surrounded by

drugs and violence on the streets of America’s deadliest city. Mr. Weaver’s crime is among the

most serious this Court sees and the loss of Mr. Finney is inexcusable. But we ask the Court to

view Mr. Weaver’s conduct in the context in which it occurred: a veritable “war” between the

smaller Abington Avenue group to which Mr. Weaver belonged and the larger, well-organized,

and notoriously violent Crips. We also ask the Court to give careful consideration to sentencing

outcomes in other cases in this district. A sentence of 25 years also takes into consideration

Mr. Weaver’s conditions of pre-trial confinement, first at Chesapeake Detention Facility (CDF)

until he was moved for his safety to Northern Neck Regional Jail (NNRJ) after the ETG Crips

were indicted in federal court and Mr. Weaver was expressly named as a victim of their offenses.

Mr. Weaver has already spent almost 2 years in custody justifiably fearing for his life due to the

dual threat of COVID-19 and being marked for death by the ETG Crips. A sentence of 25 years

will send a message of deterrence to Mr. Weaver and others who are similarly situated, as

scholarship and data reflect that an additional 5 years in prison will do nothing to protect the public

or deter crime.




                                                  4
    A. Mr. Weaver’s History And Characteristics Show A Person Impacted By A Horrific
       Past And With Character To Lead A Promising Future.

           1. Mr. Weaver Had A Difficult Upbringing As He Grew Up Fatherless And In
              Abject Poverty In The Most Violent City In America.

       The Court must consider Mr. Weaver’s history and characteristics.              See 18 U.S.C.

§ 3553(a)(1). Cortez Weaver is a 29-year-old father of 2 young children who has spent nearly his

entire life in Baltimore City. Those who know him best describe Mr. Weaver as a quiet, funny

person who often makes them laugh. His long-time friend, Jasmine, writes in a character letter

that “[h]e laughs to hide his pain,” the pain of a difficult upbringing. Exhibit 3 (Character Letters).

Mr. Weaver cares deeply for those he loves, calling from jail nearly every day to check on his

children and to see if there is anything he can do to help them. Mr. Weaver is also described as a

hard worker who held down multiple jobs operating a forklift and worked hard to earn his GED

after dropping out of high school in 10th grade. His friends and family are understandably

devastated that he is facing such a lengthy sentence, given the potential they (and others) see in

him and how it seemed as though he was building a positive life for himself over the last few years.

Friends and family, however, also acknowledge that Mr. Weaver has struggled for his entire life

against issues that were largely outside of his control.

       Mr. Weaver was born in August 1991 to Stephanie “Trina” Davis and Lennie Weaver at

St. Agnes Hospital in Baltimore. His parents were in their early twenties when Mr. Weaver was

born and had been together for many years; they had been elementary school sweethearts.

Unfortunately, their relationship unraveled right around the time of Cortez’s birth. Ms. Davis

describes Lennie2 as a “thief” and reports that he was serving a 5-year prison sentence when Cortez




2
  To avoid confusion, throughout this section, at times individuals, including Cortez Weaver, are
referred to by their first names.

                                                  5
was born. Despite repeated promises, Lennie never came to meet Cortez after Lennie was released

from prison. After a few missed weekends, Ms. Davis told Lennie just to stay away as she did not

want to keep disappointing young Cortez. Lennie moved to Pennsylvania to get a fresh start, but

ended up serving another prison sentence for attempted murder and related charges after breaking

into a woman’s house and attempting to kill her.3 Cortez has never met Lennie nor received any

sort of support from him. Ms. Davis reached out to Lennie after Cortez’s arrest to ask Lennie to

help support Cortez through this experience, but she did not receive a response.

       With his father absent from his life, Mr. Weaver was dependent on his mother and her

family for care. Unfortunately, Ms. Davis and her family were unable to provide the care he

needed. Ms. Davis was one of 10 children raised by her mother, Alimeter Irby. Ms. Irby was the

sole source of stability for her children and raised them largely alone, as her children’s fathers

were either deceased or uninvolved in their lives.

       In 1988, a violent act in the streets of Baltimore set off a course of events that impacted the

life of Mr. Weaver, who wasn’t even born yet. One of Ms. Irby’s sisters, Brenda Irby, was

murdered just blocks from her mother’s home in Baltimore. The killing occurred only minutes

after Alimeter said goodbye to Brenda, and the killing hit the family hard. Many in the family had

already been struggling, but Brenda’s murder sent the family into a tailspin from which they never

recovered. Relatives report that siblings who were not already abusing drugs, like Mr. Weaver’s

closest aunt, Shirley Irby, started using drugs to cope with the despair. By the time Mr. Weaver

was born, his mother (Ms. Davis) and all her living siblings were regularly using drugs. Shirley,

Cortez’s aunt, remembers Ms. Davis drinking and using crack cocaine throughout her pregnancy



3
 See Commonwealth of Pennsylvania v. Lennie Weaver, Court of Common Pleas Case No. 01-
1097.

                                                 6
with Cortez. This type of prenatal exposure to substances has been associated with multiple, life-

long problems including cognitive issues, executive functioning problems, memory issues, and

attention-deficit disorder.4 Possibly because of these types of issues, prenatal substance exposure

has been associated with behavioral problems in school, as well as adult involvement in the

criminal justice system.5

           Apart from potential biological impacts, Cortez’s early life was heavily shaped in other

ways too by his maternal family’s substance abuse problems.           His grandmother, Alimeter,

continued to be the only source of stability for another generation of family members as her

children had their own children.

Cortez and his mother always

lived with Alimeter, who was also

caring for all the other children in

her       extended   family   whose

parents could not provide for

them.        This included Brenda

Irby’s son, Charles, as well as the

5 children of Ms. Davis’ sister,

Melissa. Even though Cortez’s mother was physically around, she was almost always high and

was not really mentally present. Marquis Weaver, a cousin who grew up with Cortez, reports that



4
  See Marylou Behnke & Vincent C. Smith, American Academy of Pediatrics, Committee on
Substance Abuse & Committee on Fetus and Newborn, Prenatal Substance Abuse: Short- and
Long-term Effects on the Exposed Fetus, Pediatrics, Vol. 131, No. 3 (Mar. 2013),
https://pediatrics.aappublications.org/content/pediatrics/131/3/e1009.full.pdf.
5
    Id.

                                                  7
his mother “was high all day long.” Marquita Weaver, another cousin, remembers that she and

her siblings rarely saw their mother, either. Melissa Davis (Marquis’ and Marquita’s mother and

Cortez’s aunt) would come to Alimeter’s house “every six months or so, steal everything of value

to sell for drug money, and then disappear again.” Marquita thinks the frequent presence of

Cortez’s mother may have been more difficult emotionally on him in the long run because seeing

his mother high on drugs every day was a constant reminder that he did not actually have a mother

to depend on.

         Cortez and his family describe Alimeter Irby as the heart of the family, and recall her as a

strong woman who practiced tough love but cared for anyone in need. At the same time, the level

of care needed by her family was simply too much for one person to provide. When Cortez was

just 3-years-old, a neighbor called social services to report child maltreatment after finding 7

children “running down the street, naked or with just their underwear on.”6 Upon going into the

house, the caller learned that the children were between ages 2-4 and had been left alone. The

caller reported that the house and the children were “dirty,” and that she found a child “playing

with a 12” knife,” another “playing with a broken window,” and a third “playing with a broken

plate.” While the caller was speaking with social services, Mr. Weaver’s grandmother returned

home and explained that she had left the children in the care of Mr. Weaver’s mother and her sister,

both of whom had inexplicably left the home and abandoned the children.

         While speaking with great love for her grandmother, Marquita recalled that Alimeter often

played an enabling role for her children and grandchildren, which exposed the children to drug

usage and criminal behavior. Alimeter let anyone who needed a place to stay live with her, and

Cortez remembers nearly every one of his uncles and older male cousins living with them while


6
    See Exhibit 1 (Report of Child Maltreatment, March 15, 1995).

                                                  8
out on bond pending trial or on probation or parole after a conviction. This early exposure to

criminal behavior sadly normalized such conduct to a young Cortez and the other children in the

home. For example, Cortez’s uncle, David Gilyard, lived with them for most of Cortez’s childhood

when Mr. Gilyard was not incarcerated for drug and gun charges or probation violations, including

allegations of 1st degree murder and handgun use.7

         In addition to his difficult family situation, Cortez was also placed further at risk by his

exposure to lead as a child. Lead exposure has been a problem in Baltimore for decades, with

exposure and lead poisoning rates disproportionally effecting poor, African American children in

rental properties in Park Heights, Middle East, and Sandtown.8 When he was a young child, Cortez

and his family lived in one of these Baltimore

neighborhoods      at   a   rental   property   on

Reisterstown Road. He also spent time at his

great-grandmother’s house on North Abington

Road. According to a report prepared by ETI

Environmental Laboratory and received by the

undersigned, there is a history of lead paint at

both addresses. The paint at the Reisterstown

Road address was particularly problematic, as records indicate both interior and exterior paint was

chipped, allowing for greater lead exposure since the lead was not properly encapsulated.9



7
    See State of Maryland v. David Gilyard, Baltimore City Circuit Court Case No. 195187019.
8
  See Jim Haner, Studies Suggest Link Between Lead, Violence, Baltimore Sun (May 9, 2000),
https://www.baltimoresun.com/maryland/bal-te.lead09may09-story.html.
9
    See PSR ¶ 87; see also ETI Environmental Laboratory Report (available on request).

                                                     9
Research indicates that lead exposure in early childhood is associated with lowered cognitive

functioning and downward social mobility.10 Two of the cousins that grew up with Cortez

successfully filed lead-based law suits and earned substantial settlements due to their lead exposure

at the Reisterstown Road address.

       Besides merely placing him at high risk for lead exposure, living at the Reisterstown Road

address exposed Cortez to a troubled neighborhood with frequent violence and drug activity.

Reporting in the Baltimore Sun throughout the 1990s documents residents complaining about

ongoing problems with prostitution and blatant drug dealing on the streets.11 Even places in the

community that should have been a safe haven for children, like the elementary school Cortez

attended, were not. In the early 1990s, a kindergarten teacher who worked at Malcom X

Elementary was shot in an attempted carjacking outside the school.12 In the late 1990s, when

Cortez was a student at the school, Rev. Junior Lee Gamble, a 73-year-old pastor in the

neighborhood was murdered for the $15 he had in his pocket.13 The person who killed him ran



10
   Reuben et al., Association of Childhood Blood Lead Levels with Cognitive Functioning and
Socioeconomic Status at Age 38 Years and with IQ Change and Socioeconomic Mobility Between
Childhood and Adulthood, Journal of American Medicine (Mar. 18, 2017),
https://jamanetwork.com/journals/jama/fullarticle/2613157.
11
   See Michael James, Citizens Weary of Crime Give Frazier an Earful, Baltimore Sun (Mar. 11,
1994), https://www.baltimoresun.com/news/bs-xpm-1994-03-11-1994070016-story.html; Peter
Hermann & Tim Craig, Baltimore Faces New Beachheads in War on Drugs; In Park Heights,
Trade Flourishes Despite Police Focus; “It Has Just Shifted,” Baltimore Sun (June 9, 2000),
https://www.baltimoresun.com/news/bs-xpm-2000-06-09-0006090259-story.html.
12
  See Jay Apperson, Pain, Fear, Doubt Haunt Wounded City Teacher, Baltimore Sun (Dec. 26,
1994), https://www.baltimoresun.com/news/bs-xpm-1994-12-26-1994360050-story.html.
13
    Peter Hermann & Jim Haner, ‘They Killed Him Over 15 Dollars'; Neighbors Mourn Park
Heights Pastor; No Suspects in Slaying,            Baltimore Sun (July 17, 1999),
https://www.baltimoresun.com/news/bs-xpm-1999-07-17-9907170157-story.html.


                                                 10
away through Towanda Park where kids from the elementary school played.14 Children from the

school shared the park with adult drug users, and worried about getting poked by drug needles if

they fell while playing. Residents noted that the park’s edge had become “a Sherwood of thieves

and dope addicts landscaped with syringes, liquor bottles and discarded stolen goods,” where “[a]

gang rape, a hanging and robberies numerous enough to call routine [took] place” during Cortez’s

formative years.15 Cortez saw several shootings first-hand while growing up, including the

shooting of his cousin. PSR ¶ 92. Growing up in an impoverished and violent City and in his

home, meant that Cortez was constantly in an environment where drugs were normalized and there

were few adults able to look out for his needs. Thus, Cortez turned to friends for support at a

young age, and learned to value the tight bonds of neighborhood friendship that are often born out

of urban struggle. Sadly, this would lay the groundwork for the loyalty that would later contribute

to the instant offense.




14
  Tim Craig, City Tries to Salvage Community and Park; Improvements Scheduled for Site
Overtaken by Drugs and Violence, Baltimore Sun, p. 3B (July 28, 1999).
15
     See supra n. 13.

                                                11
           Though Cortez does hold some positive memories from his childhood, he undoubtedly

needed more support from the adults in his life than he received. As one example, Cortez’s first-

                                             grade teacher described him as “cooperative and

                                             friendly” and “a pleasant child,” but also indicated

                                             that he “misses a number of skills because of his

                                             attendance.”16   At that young age, when school

                                             attendance is largely dependent on adult involvement,

                                             Cortez missed an astonishing 56 days of school and

                                             was late for 4 more.17 As another example, while he

                                             eventually received a diagnosis (and some modest

                                             intervention) for ADHD after repeating the third

                                             grade, Cortez quickly stopped taking medication for

                                             the condition and still copes with it on his own. PSR

¶ 89. Disciplinary issues mounted, including one in fourth grade that resulted in a brief expulsion

from school, and he was beat at the hand of his mother. Id. ¶ 100. During his Pre-Sentence Report

interview, Cortez remarked that the “only time” his mother was a “mother” was when she beat him

for getting into trouble. Id. Without appropriate parental guidance, Cortez struggled.

           There were also signs at home that Cortez needed more adult support. Although his

grandmother, Alimeter, loved all her grandchildren, family members report that Cortez was not

her favorite and there was not a lot of attention to go around. Alimeter’s attention was further

stretched by family members with acute health needs, including Cortez’s great-grandmother, who


16
     Exhibit 2 (Baltimore City Schools Report Card) 1-2.
17
     Id.

                                                12
lived with them for several years before she passed away and needed frequent medical care.

Around the same time, when Cortez was about 10-years-old, Alimeter also had to care for her

grandson and Cortez’s cousin, Charles, who had a bad accident and was bed-ridden and depressed

for several years. Though Charles eventually regained his mobility, he continued to hear voices

in his head and was never able to independently care for himself after the accident.

         Perhaps not surprisingly, this lack of attention often manifested itself in emotional

outbursts, and they were strong for Cortez. Family members remember him having intense

reactions to stressors in his life. Cortez’s cousins, Marquita and Marquis, both remember being

beaten by their grandmother, Alimeter, as a punishment for wrongdoing. Marquita recalls that

most of the children would take beatings in stride, but Cortez would threaten suicide by wrapping

a belt around his neck or saying he was going to jump off the roof. Similarly, Cortez had a strong

reaction when his mother was incarcerated. In 2004, Ms. Davis was incarcerated for about 2

months on heroin distribution charges.18 While she was locked up, Cortez attempted to kill himself

by smashing a glass 40-bottle over his head. Such attempts were a frequent occurrence and

continue to this day. See id. ¶¶ 90-93 (noting history of suicide attempts including while detained).

         However, these calls for help – deeply troubling signs of distress, pleas for attention,

trouble in school – apparently never resulted in the appropriate counseling, therapy, or treatment

to help Cortez process the trauma of his life and learn how to respond. Id. ¶ 93. His cousin,

Marquita, does not remember any of the adults in Cortez’s life intervening at all, or offering much

of any response to his self-harm beyond her own attempts to “talk[] him down.” Id.

         Life unraveled further for Cortez when he became a teenager. His cousin, Marquis,

remembers that by the time they were high-school age, their grandmother, Alimeter, was older and


18
     See State of Maryland v. Stephanie Davis, Baltimore City Circuit Court Case No. 104177009.

                                                 13
had “too much on her plate” to pay close attention to the 7 teenagers in her care. After her 2004

arrest, Cortez’s mother, Ms. Davis, went to rehab and was able to maintain her sobriety for several

months. Cortez was thrilled when she came home and he finally had a mother who was present

and involved. Unfortunately, the sobriety was short-lived as Ms. Davis started using drugs again

after about 6 months. This was devastating to Cortez, especially because there were no huge

stressors that seemed to trigger her relapse. It was as if his mother was choosing drug use over

him. Distraught and alone, he briefly moved to North Carolina with a cousin to try to get a fresh

start. However, having been born and raised in bustling Baltimore, Cortez had a hard time living

in a rural area without his extended family and with no access to transportation so he moved back

to Baltimore. Id. ¶ 78. His troubles continued.

       Because he was still a minor, Cortez needed Ms. Davis to re-enroll him in school. Despite

his urging, she did not do so. Sadly, this meant that he could not attend school and effectively

dropped out in 10th grade. Id. ¶ 99. With nothing to do during the day, he ended up hanging out

in the streets near his home and reports “smoking a lot of marijuana.” Id. ¶ 94 (noting marijuana

use beginning at age 14).

       When Cortez turned 17, his life took a turn for the better.

In a random encounter at a park, he met Sharonda Mobuary. They

started dating, and Sharonda’s mother, Teresa, allowed him to

move in with their family. For the first time, Cortez felt like he

was part of a real, functioning family where people cared about

each other. Teresa remembers Cortez as a “goofy person who was

always doing things to try to make them laugh.” With help from

Teresa’s boyfriend, Cortez landed a good job at Coca-Cola. Teresa



                                                  14
reports that he was a hard worker and his supervisor loved him. After seeing first-hand that

additional education would help his advancement at work, Cortez signed up to complete the GED

program at the Westside Baltimore Youth Opportunity Center (better known as the “Yo! Center”).

Phyllis Johnson, his advocate at Baltimore YO!, remembers Cortez well as “a smiley guy who got

along well with the other people in the program.”

        Cortez’s life was not without challenges while he was living with the Mobuarys, and

seemingly small bad decisions compounded to become significant setbacks. After injuring himself

at Coca-Cola, Cortez opted against pursuing any claim for worker’s compensation. Instead, he

simply self-medicated with marijuana and continued to show up for work. After testing positive

for marijuana, he lost his job. Id. ¶ 107. He was occasionally arrested for minor offenses, and

though they were frequently dismissed, they caused disruption to his life and relationship. He

continued to struggle with his mother, who simply could not stop using drugs.

        Still, with the support of the Mobuary family, he

was able to recover from these obstacles to again find

regular work as a forklift operator through First Team

Staffing. He successfully earned his GED and enrolled in

college coursework at Brightwood College for HVAC,

electrical,   and   plumbing.     Id.   ¶   101.     These

accomplishments were particularly impressive given that

only one of his over 20 cousins graduated from high school,

and Mr. Weaver can only name a handful of family

members who, like him, have held steady employment.




                                               15
       But 2017 – the year of the murder of Mr. Finney – saw a series of setbacks from which

Cortez would never recover. First, on April 17, 2017, his beloved grandmother passed away at the

age of 78.19 Alimeter Irby’s death destroyed what remained of the family. Though Cortez’s life

with her had not always been easy, his grandmother had been the sole source of stability for him

during the majority of his life, particularly as a child, and her loss was difficult to recover from.

Around the same time, as is often the case with teenage relationships, Cortez’s relationship with

Sharonda began to strain. After repeated breakups and reconciliations, the two separated for good

in late 2017. The finality of the break up with Sharonda was particularly difficult for Cortez. He

lost not only his relationship with her but also the support he received from her whole family,

including Teresa, who he thought of as his “second mom.” Teresa calls Mr. Weaver the “son that

[she] never had.” Exhibit. 3 (character letters).

       On a more practical level, the break-up with Sharonda saw Cortez lose the logistical and

transportation support the Mobuary family provided. He had no car and was no longer able to

attend the courses he enrolled in at Brightwood College or make it to the job placements First

Team Staffing arranged for him. Cortez struggled to get back on his feet after the losses he

experienced in 2017. He returned to the streets and sold drugs. What tragically followed is at the

heart of this case and is recounted below.

           2. Mr. Weaver Is A Loving Father Of Two Young Children And Has A
              Promising Future Ahead Of Him.

       It is notable that, despite his lifetime of struggles and abandonment, Mr. Weaver has a very

short criminal record. The PSR accurately reflects that he falls into Category II, and has spent

virtually no time in custody prior to the instant offense. PSR pp. 10-11. His most serious charge


19
   See Alimeter Irby Obituary, Legacy.com, https://www.legacy.com/obituaries/name/alimeter-
irby-obituary?pid=185167703 (last visited Jan. 13, 2021).

                                                    16
is a 2009 drug conviction for which he received a Probation Before Judgment and no jail time. Id.

p. 11 & ¶ 62. His second conviction, from 2013, was for a driving offense that resulted in a totally

suspended sentence. Id. ¶ 63. His third conviction, a 2014 drug possession case, involved the

possession of marijuana and garnered no jail time. Id. ¶ 64. A traffic offense in 2015 netted a 10-

day active jail sentence. Id. p. 12 & ¶ 65. This driving crime is his only jail sentence. Far from a

hardened criminal, Mr. Weaver’s record is remarkable for its brevity, particularly given that he

grew up disadvantaged in America’s arguably most impoverished and most dangerous city.

       Mr. Weaver’s promise for the future are his two young children, a son, who was born in

September 2018, and a daughter, who was born in May 2019 (after Mr. Weaver was already in

jail). By all accounts, even when he was struggling on the streets and while he has been

incarcerated, Mr. Weaver is and has been a loving and devoted father. He attended sonogram

appointments with his son’s mother while she was pregnant, and watched her young daughters so

she could more easily attend her other prenatal appointments. Although Mr. Weaver was not in a

romantic relationship with his son’s mother by the time his son was born, Mr. Weaver was actively

involved in his son’s life until his arrest. He saw his son regularly, cared for him every weekend,

and always found a way to get whatever his mother asked for to ensure his son was cared for.

       That he will now be a physically absent father to his children weighs heavily on

Mr. Weaver. He has had many emotionally wrought conversations with the mother of his children,

often begging them to simply move on so that his children might find a new father. Looking back

on his past, the impact of his father’s absence, and the lack of parental support and guidance he

received as a child, it’s easy to see why Mr. Weaver would tell the mothers of his children to move

on: he felt heavily the absence of his parents and doesn’t want his children to suffer as he did.




                                                17
Regardless, his children are an incredibly important part of his life and his chief motivation to do

well in the future.

        It is difficult to put into words that Mr. Weaver is, despite his worst acts, a young man with

                                        much to offer society, his community, and his family and

                                        friends. Given the nature of the offense and the severity of

                                        possible punishment, his defense team met frequently with

                                        Mr. Weaver in person and, most recently, on the phone and

                                        video.    Having the benefit of spending time with

                                        Mr. Weaver over almost 2 whole years, we have come to

                                        know him well as a kind and caring person in an

                                        environment where he can safely drop the “street tough”

                                        façade. Mr. Weaver has an incredible sense of humor that

                                        betrays a high intelligence he’s often had to hide on the

streets and, sadly, was obviously ignored while he was in school. He is a person who loves his

family and is heartbroken his children will grow up without their father physically present. He has

keen insight on the social ills of his community and can engage in conversation on a wide variety

of topics. He can make friends with those of completely different backgrounds. While at CDF

and before the pandemic, he participated in bible study and the Thinking for a Change program.

        Had Mr. Weaver been born into different circumstances or provided with even minimal

assistance as a young man, there is no doubt the course of his life would have been altered and this

offense would not have occurred. Mr. Weaver has accepted responsibility and is prepared to move

onto the next stage of his life, hopefully away from Baltimore where he can start anew. As Teresa

Mobuary accurately notes, despite the hell in which he was raised and the pain he has



                                                 18
unquestionably caused, “Cortez has a beautiful spirit.” Exhibit 3. Similarly, his friend Jasmine

writes about how Cortez “has always been generous, loving, and dependable.” Id

    B. The Tragic Murder Of Mr. Finney Came In The Midst Of A War.

        This Court must consider the “nature and circumstances” of Mr. Weaver’s offense. 18

U.S.C. § 3553(a)(1). Murder is rightfully recognized as the most serious of offenses, and it calls

for significant punishment. In fashioning just punishment for the crime, this Court must view the

events of July 17, 2017 in their proper context. This, of course, does not excuse Mr. Weaver’s

conduct nor does it impact its legality, but it is a relevant consideration for purposes of imposing

a sentence on Mr. Weaver that is sufficient but not greater than necessary. The killing of

Mr. Finney did not occur in a vacuum. It was not a random act of violence. It happened as part

of an ongoing war between armed rivals. The death of Mr. Finney was one of many tragic

outcomes in broken neighborhoods in a broken city where young men too often live by a chilling

code: kill or be killed.

        Indeed, the government’s investigation into activities in these neighborhoods has resulted

in many charges against many individuals in this Court, including for murder, retaliation, drugs,

and guns. Much of what follows to explain the context of Mr. Weaver’s offense comes from

government filings in two cases in this Court. The first is a large RICO indictment charging many

members of the “ETG Crips,” including an individual named Trayvon Hall and a member of

Mr. Finney’s own family, his uncle, Ronnie Finney. See United States v. Trayvon Hall, Ronnie

Finney, Donnell Foster, Daran Hickman, David Jackson, Alvin Johnson, Keith Pinson, Devon

Powell, Ridgley Shipley, Marcus Williams, No. CCB-19-568 (“RICO Case”). The second case

was prosecuted before your Honor and charged the unlawful possession of a handgun by Mr. Hall.

See United States v. Trayvon Hall, No. RDB-19-355 (“Hall Case”). Mr. Hall received a sentence



                                                19
of 30 months in the handgun case. The RICO case is pending before Judge Blake.

           The events of July 17, 2017 and the shooting of Mr. Finney stemmed from an ongoing

violent dispute between street gangs over the sale of drugs at a Sunoco gas station near the

intersection of Baltimore and Hilton Streets. Mr. Weaver pled guilty to being a member of a

conspiracy to distribute narcotics in and around the gas station—namely, what the government

deemed the “Abington Avenue drug trafficking organization” after the street on which its members

congregated and sold drugs. ECF No. 117. This loosely organized group of men and boys often

sold drugs, including in 2017, at the Sunoco gas station at the intersection of Baltimore and Hilton

Streets.

           Another group, however, decided that it wanted to lay claim to the Sunoco as its “turf” to

sell drugs: the tightly organized and notoriously violent street gang known as the Baccwest ETG

Crips. This violent gang was allegedly led by Trayvon Hall and is described by the government

as a “violent subset of the Crips gang that operated on the streets and in correctional facilities in

Maryland and elsewhere.” RICO Case, Superseding Indictment p. 2, ECF No. 20. The group was

founded with the express permission of the West Coast leaders of the larger ETG Crips after

Mr. Hall personally sought a “blue light” for a Baltimore chapter. Id. pp. 2-3. “For many years,

the ETG Crips controlled the drug trade in particular territories in Baltimore City, including the

area around the intersection between West Baltimore Street and North Hilton Street . . . .” Id. p. 2.

“The ETG Crips’ primary drug shops were located in the Baltimore Hilton neighborhood (which

the Baccwest ETG Crips considered to be their headquarters) [and two other neighborhoods].” Id.

p. 4. “[ETG] Crips members enhanced their status within the gang by carrying out acts of violence

against rivals and witnesses.” Id. p. 3. “Non-members who attempted to sell drugs in the ETG

Crips’ territories were targeted for violence by ETG Crips members.” Id. p. 4.



                                                  20
        In July 2017, the Baccwest ETG Crips and Mr. Weaver’s Abington Avenue group began

feuding over who could sell drugs at the Sunoco. Id. p. 23. The Abington Avenue group – the

loosely affiliated amalgam of men and boys from the neighborhood, some of whom may have been

associated with other gangs – had claimed the Sunoco for some time. See id. pp. 23-24. The ETG

Crips, however, had other plans and made it known that it was intending to use the Sunoco as a

base of operations. According to the government, Trayvon Hall “directed the ETG Crips to use

violence to retaliate against anyone who refused to respect the boundaries of their newly claimed

turf.” Id. p. 24.

        On July 14, 2017, the dispute boiled over when Christopher Hockaday and Dwayne “Rico”

Torrence, both associated with the Abington group, attempted to make a drug sale at the Sunoco.

Id. p. 24. Mr. Finney, whom the government identifies as an “ETG Crips member,” “told

[Mr. Hockaday and Mr. Torrence] that they could not sell their product [at the Sunoco].” Id.

Mr. Hockaday and Mr. Torrence refused to back down, and word of the standoff soon got back to

the leadership of the ETG Crips. Id. Soon thereafter, the leadership of the ETG Crips responded

by authorizing the killing of members of the Abington Avenue group who “refused to respect the

boundaries of the ETG Crips’ drug turf,” which now included the Sunoco. Id.20 By nightfall,

Mr. Hockaday would be dead at the hands of the ETG Crips in a shooting directly authorized by




20
  This was apparently not the first time Mr. Hall had called for the general eradication of his
enemies. The RICO Case indictment reveals that he had previously required prospective ETG
Crips members to murder a member of a rival gang as a “prerequisite to membership in the ETG
Crips.” RICO Case, Superseding Indictment p. 14. Mr. Hall even asked for pictures of rival gang
members so that ETG Crips could compile a list of targets. Id. pp. 14-15. Mr. Hall received
images of several alleged rival gang members, later allegedly personally killing two himself:
Albert Pitman and Shyheim Brown. Id. pp. 17-18.

                                               21
Mr. Hall. Id. Mr. Hockaday was 31-years-old and numbered homicide 189 of 343 Baltimore City

murders in 2017.21

       Violence begets violence and a war had broken out between the ETG Crips and what

remained of the Abington Avenue group. On July 17, 2017 at 7:09 p.m., the Abington group

responded in kind. It was that evening when a 25-year-old Mr. Weaver headed to the gas station

with Mr. Torrence to avenge Mr. Hockaday’s murder and strike back at the ETG Crips. There

they found Mr. Finney, the ETG Crips’ member who had feuded with Mr. Hockaday just a few

days before. Id. p. 24; see also Plea Agreement p. 10. Mr. Finney was shot in the head by

Mr. Weaver and died instantly. He was 22-years-old. Mr. Torrence shot Diamonta Boyd, who

survived. Another person at the gas station fled as Mr. Weaver fired at him, too. That person was

apparently unharmed and his identity was not provided to the defense.           Mr. Weaver and

Mr. Torrence fled and the war continued.

       After Mr. Finney was killed, Mr. Hall “instructed the ETG Crips to retaliate by killing any

and all members” of the Abington Avenue group, even those who weren’t involved in the shooting

of Mr. Finney. RICO Case, Superseding Indictment, p. 24. For the next 2 years, the government

alleges that the ETG Crips conspired to murder Mr. Weaver, Mr. Torrence, and others affiliated

with Abington Avenue. Id. (“From in or about July 2017 through in or about July 2019, Trayvon

Hall [and other members of the ETG Crips] conspired to murder” Mr. Weaver and other members

of the Abington Avenue group); see also pp. 24-25, 31, 36. And the ETG Crips tried hard to

accomplish this goal.


21
   See Colin Campbell, Woman, 34, Grazed in West Baltimore Shooting; Homicide Victim
Identified, Baltimore Sun (July 19, 2017), https://www.baltimoresun.com/news/crime/bs-md-ci-
overnight-shooting-20170719-story.html; Kevin Rector, Baltimore Has Now Had 343 Homicides
in 2017, Sets Record for Killings Per Capita, Baltimore Sun (Dec. 27, 2017),
https://www.baltimoresun.com/news/crime/bs-md-ci-per-capita-homicides-20171227-story.html.

                                               22
       In fact, “[o]n January 15, 2019, Trayvon Hall asked members of the ETG Crips if anyone

had a photograph of [Mr. Weaver],” and another member of the ETG Crips responded by sending

a blurry image of Mr. Weaver. Id. p. 31. The intent was clear: Mr. Weaver was marked for death

by the ETG Crips. In March 2019, Mr. Hall lamented that Mr. Weaver had been arrested “before

the ETG Crips could get to him.” Id. p. 36. Another ETG Crips member noted that things would

“get ugly” because of Mr. Finney’s death and that Mr. Weaver and others were “gonna see what

comes behind that.” Id. p. 24. In August 2017, Mr. Hall sent a message to a fellow ETG Crips

member who was incarcerated with Mr. Torrence (who was prosecuted and convicted in state

court) demanding that Mr. Torrence be assaulted or killed. Id. p. 25. The targeting of Mr. Weaver

and others associated with the Abington group was so pronounced that the government went so far

as to officially label Mr. Weaver a victim of Count One of the indictment alleging the ETG Crips’

racketeering conspiracy. E.g., id. p. 24 (labeling Mr. Weaver as Victim 13).22

       Mr. Hall personally vowed to end Mr. Weaver’s life. This was more than an idle threat as

Mr. Hall had a track record of ending the lives of those who opposed his gang. See supra n. 20.

In a sentencing submission to Your Honor in Mr. Hall’s handgun case, prosecutors included an

image taken from a social media post showing Mr. Hall firing a gun at an indoor range. Hall Case,

Government’s Sentencing Memorandum p.5, ECF No. 28; Hall Case, Exhibit 1 to Government’s

Sentencing Memorandum p.5, ECF No. 28-1. Mr. Hall wears a shirt that says “On Mitch” in a

font made to look like it is dripping red blood. Id. Mr. Hall posted this image to social media with

a warning: “#OnMitch I never miss the target” – another explicit reference to avenging the death

of Mr. Finney. Id. Mr. Hall also posted a short video to social media where he looks toward



22
  This designation is not without significance as Mr. Weaver is entitled to the rights afforded to
“crime victims” under 18 U.S.C. § 3771.

                                                23
Abington Avenue while declaring “I got you little cuz [referring to Mitch Finney], you heard me?

I’m gonna tear this bitch up for you, every chance I get.” Rico Case, Superseding Indictment p. 25.

Mr. Weaver was, and remains, marked for death.

       To be sure, Mr. Weaver’s conduct is not excused by the actions of the ETG Crips, and

Mr. Weaver has never raised this claim in a formal or informal way. Nor is Mr. Weaver’s conduct

excused because it occurred amidst a war of armed rivals. Mr. Finney’s death, like any murder, is

tragic and inexcusable. We understand and deeply regret the pain and sorrow his family and

friends endure after the loss of their loved one. Mr. Weaver has accepted responsibility for his

actions, and he must and will accept the consequences of his actions. But in considering what

sentence under § 3553(a) is sufficient but not greater than necessary to achieve the goals of

sentencing, the context in which the offense occurred matters. This was not a random act of

violence committed in cold-blood by a dangerous person who needs to be incapacitated from

society for the rest of his life. Sadly, this was a shooting that was the product of a larger cycle of

violence. The Court should not ignore that Mr. Finney was a member of the ETG Crips and

actively engaged in a violent war against Mr. Weaver and his friends. The roles could have easily

been reversed, and had the chance presented itself, it would be Mr. Weaver dead on the pavement

at the hands of the Crips.      Indeed, this is the very lesson learned from the government’s

investigation: Mr. Finney and his friends are the victim in this case and Mr. Weaver the defendant;

in the pending RICO Case before Judge Blake, Mr. Weaver and his friends are the victims and

Mr. Finney’s family member and friends the defendants.

       This cycle of violence must be stopped. There is ample evidence that prison alone will not

accomplish that goal. See infra. That evidence includes the grim number of homicides in

Baltimore that continue to skyrocket despite years of targeted efforts by the federal and state



                                                 24
governments to ensure lengthy sentences in prison for violent conduct. Regardless, whatever

benefit incarceration lends to the effort to bring peace to Baltimore is unquestionably achieved in

this case with a sentence of 25 years, which adequately reflects the very serious nature of

Mr. Weaver’s conduct.

   C. Mr. Weaver’s Involvement In The Fake Stash-House Robbery Is Accounted For In
      A 25 Year Sentence.

       The undersigned recognize that Mr. Weaver is not before the Court solely for his conduct

on July 17, 2017. He is also before the Court for his participation in a fake stash-house robbery.

That fake opportunity was created as a means to detain Mr. Weaver after he gave incriminating

statements about Mr. Finney’s death, and it should be viewed as such in determining the

appropriate sentence.

       The Court should not give undo weight to the fake stash-house robbery in determining the

severity of Mr. Weaver’s punishment. That Mr. Weaver, who had turned to drug dealing as a way

to make money, was willing to participate in a fake stash-house robbery when approached by the

confidential informant is not surprising. See, e.g., United States v. Conley, 875 F.3d 391, 402-03

(7th Cir. 2017) (“Beginning many years ago, we criticized these [fake stash-house] cases as

‘tawdry,’ noting in particular how these operations are ‘directed at unsophisticated, and perhaps

desperate defendants’ . . . who easily take the all-too-tempting bait put out for them by the

government.”).    Nor is it surprising that, during the course of planning the fake robbery,

Mr. Weaver puffed himself up about the steps he was supposedly prepared to take to show what-

he-thought-was a disgruntled drug courier that he (Mr. Weaver) was up to the job of stealing

multiple kilograms of heroin from a house guarded by multiple armed individuals. Indeed, these

cases have been criticized because the government “can initiate and facilitate criminal conduct,”

United States v. Washington, 869 F.3d 193, 227 (3d Cir. 2017) (McKee, J., concurring in part and


                                                25
dissenting in part), manipulate “the obstacles that a defendant must overcome to obtain the drugs,”

United States v. Briggs, 623 F.3d 724, 730 (9th Cir. 2010) and inflate sentences with “unfettered”

discretion, Briggs, 623 F.3d at 729-30; see also Washington, 869 F.3d at 226 (McKee, J.,

concurring in part and dissenting in part) (“It is very troubling that the government can initiate and

facilitate criminal conduct, and make strategic choices that result in sentences that have a

relationship to culpability that is, at best, tenuous and theoretical.”). Indeed, this Court has seen

dozens of defendants who agreed to the same or similar schemes. We do not raise a challenge to

the fake stash house scheme here because the government has always made clear that its primary

goal was to hold Mr. Weaver accountable for Mr. Finney’s death in federal court, and it has

successfully done so. There is little utility in looking at this separate event as much more than an

effort to ensnare Mr. Weaver in a scheme to detain him while the government continued their

investigation into Mr. Finney’s death.

        At bottom, Mr. Weaver’s willingness to engage in a fake stash-house robbery and the

statements he made to an undercover officer and a confidential informant while planning the

robbery do not provide any additional reasons under 18 U.S.C. § 3553(a) to sentence him to more

than 25 years’ imprisonment.

     D. A 25 Year Sentence Is Commensurate With Other Sentences In This District For
        Similar, Or More Egregious, Conduct.

        This Court must “avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.” See 18 U.S.C. § 3553(a)(6). The plea

agreement in this case envisions a sentence of between 25 and 30 years (300 and 360 months).23



23
  The PSR recommends a final adjusted offense level of 40. PSR ¶ 59. Coupled with a criminal
history category II, id. ¶ 67, Mr. Weaver’s recommended sentence falls between 324 and 405
months. Id. ¶ 113. That range is capped at 360 months (30 years) by the terms of the Rule

                                                 26
Mr. Weaver’s requested sentence falls at the exact median of murder sentences in Maryland’s

federal court. In 2019, the District of Maryland sentenced 43 defendants in cases involving

murder. See U.S Sentencing Commission, Statistical Information Packet, Fiscal Year 2019,

District of Maryland, 3.24 33 of these sentences followed a guilty plea, and 10 followed a trial. Id.

at 7. The mean sentence for murder in Maryland’s federal court was 310 months, and the median

was 300 months. Id. at 11. Thus, the requested sentence of 300 months falls in the middle of

sentences imposed for this same offense, an appropriate outcome for a defendant like Mr. Weaver

with a minimal criminal record. It bears noting that Maryland federal homicide sentences fall

above the national mean (255 months) and median (240 months) for murder. Id.

       This data reflects the reality that many Maryland homicide cases, some involving multiple

victims, result in sentences at or below Mr. Weaver’s request of 25 years. Of particular note is

United States v Garrion McCellan, No. CCB-16-235. Mr. McCellan was convicted of conspiracy

to possess with intent to distribute and to distribute controlled substances and possession of a

firearm in furtherance of a drug trafficking crime causing death. He admitted to committing 2

separate drug-related murders and badly injuring a third person in a drug-related shooting. One

murder was meticulously planned. Yet, Mr. McCellan still received a sentence of 25 years.

       Others notable cases in which the defendant received a sentence at or below 25 years

include:

          United States v. Manuel Martinez-Aguilar, No. JKB-17-589 (defendant sentenced to
           24 years for racketeering conspiracy and 924(c) in connection with MS-13 activities,
           including conspiring to and attempting to murder 2 people);



11(c)(1)(C) plea agreement. The plea agreement resulted in a guidelines range outlined by a level
41, not 40. Plea Agreement ¶ 7.
24
   https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-sentencing-
statistics/state-district-circuit/2019/md19.pdf.

                                                 27
   United States v. Deandre Smith, No. CCB-16-235 (defendant sentenced to 25 years
    despite running a massive drug shop and ordering 2 murders);

   United States v. Silvia Martinez, No. RWT-11-0004 (defendant sentenced to 24.4 years
    for participating in a kidnapping and murder of a 15-year-old and driving around in a
    car with 2 other gang members who shot two other men, killing one of them);

   United States v. Molina-Valladarez et al., No. RWT- 09-471 (defendants sentenced to
    24.4 and 23 years for either personally killing a victim in gang-related murder or
    aiding/abetting the same);

   United States v. Ysaud Flores, No. RWT-09-471 (defendant sentenced to 22 years for
    participation in a kidnapping and murder of a 15-year-old thought to be a rival gang
    member);

   United States v. Asim Benns, No. GLR-13-677 (defendant sentenced to 23 years where
    he planned and/or participated in the murders of 2 rival gang members and 2 other
    shootings, ran a heroin shop, distributed drugs, and robbed 2 banks);

   United States v. Steven Jackson, No. GLR-13-677 (defendant sentenced to 25 years
    despite admitting to murdering a rival gang member and shooting another person);

   United States v. Gregory Sykes-Bey, No. GLR-13-677 (defendant sentenced to 24 years
    despite admitting to 2 shootings and murder of a rival gang member);

   United States v. Michael Smith, No. GLR-13-677 (defendant sentenced to 24 years;
    despite admitting to murdering a rival gang member and possessing a firearm used in
    that murder and 2 additional shootings);

   United States v. Elijah Sykes-Bey, No. GLR-13-677 (defendant sentenced to 24 years
    despite admitting to participating in murders of 2 rival gang members);

   United States v. Donte Thornton, No. GLR-13-677 (defendant sentenced to 15 years
    for participating in a shooting and murder of a rival gang member);

   United States v. Brandon Bazemore, No. CCB-16-597 (defendant sentenced to 25 years
    despite committing 3 murders and an attempted murder and admitting to routinely
    selling packs of heroin);

   United States v. Terrell Plummer, No. GLR-17-223 (defendant sentenced to 25 years
    despite admitting to killing a 3-year-old);

   United States v. Leonard Chase, No. GLR-16-453 (defendant sentenced to 25 years
    despite participating in the shooting and killing of a man);


                                       28
          United States v. Christopher Dukes, No. GLR-16-453 (defendant sentenced to 23 years
           despite attempting to strike a law enforcement officer with his car, participating in the
           shooting and killing of one person and shooting of another individual, and participating
           in killing of yet another individual);

          United States v. Terrell Luster, No. GLR-16-453 (defendant sentenced to 23 years for
           killing one person and being present during the shooting of 2 others);

          United States v. Caesar Rice, No. GLR-16-453 (defendant sentenced to 22 years for
           shooting one person and being present during murder of another person).

   E. Mr. Weaver Has Endured Harsh Conditions Of Pre-trial Confinement, Including
      Contracting COVID-19.

       Largely due to the COVID-19 pandemic, Mr. Weaver has now been detained for a period

of almost 2 years, first at CDF and then, for the past several months, at NNRJ. He has endured the

usual harsh conditions of pre-trial confinement at CDF that this Court hears about on a regular

basis. These conditions have been compounded for almost a full year as the COVID-19 pandemic

has taken hold. Perhaps not surprisingly, Mr. Weaver contracted COVID-19 and has experienced

resulting health concerns. To make matters worse, for a period of his confinement, Mr. Weaver

was a “sitting duck” at CDF, where his life was at risk of a gang “hit” being carried out until he

ultimately had to be moved to NNRJ, far away from those he knows.

       Mr. Weaver was detained at CDF from March 2019 to October 2020. The Court is familiar

with the harsh conditions detainees experience at CDF, including cramped and restrictive living

quarters shared with rodents and existing on a substandard diet with limited programming.

Mr. Weaver’s confinement was uniquely difficult since he deals with severe pain from migraine

headaches. PSR ¶¶ 83-85. The pain of his conditions is often incapacitating, throbbing, and

accompanied by nausea.      Id.   Neurologist Dr. Thomas Hyde concluded that Mr. Weaver’s

“headache is unilateral in distribution, with pain pulsating (throbbing) quality, moderate/severe

intensity, and is accompanied by nausea and light and noise sensitivity.” Id. CDF is both loud


                                                29
and light-filled at nearly all hours of the day, impacting Mr. Weaver more severely than others.

       The COVID-19 pandemic has made conditions of pre-trial confinement even more trying.

When the COVID-19 pandemic hit in March 2020, Mr. Weaver lost all visitation with friends and

family, as well as in-person legal visits from his defense team. His recreation time and out-of-cell

privileges were similarly curtailed. While these conditions were admittedly shared by many at

CDF, the impact of the pandemic has been particularly hard on those, like Mr. Weaver, who

struggle with their mental health.25 Id. ¶¶ 90, 93-94.

       Significantly, Mr. Weaver has spent his entire pre-trial confinement at risk of assault or

death. As noted above, Mr. Weaver specifically has been targeted by the ETG Crips for death

since mid-July 2017. For several months, he was housed at CDF with Trayvon Hall, though the

two were on separate tiers. This arrangement was manageable since Mr. Weaver and Mr. Hall

would infrequently cross paths. This, however, was not without risk. While well-intentioned,

separation orders are not fail-proof. They do not protect against potential interaction during

movement around the facility for activities such as medical and legal visits and programming. Nor

would a separation order have protected Mr. Weaver against any effort to recruit others who did

have regular access to him (e.g., shared communal space or a cell) from carrying out the “hit” on

him for money or to curry favor for some reason or another with the Crips. When the government


25
   CDC, “Coping with Stress” (updated Dec. 11, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/daily-life-coping/managing-stress-anxiety.html (“Public health actions, such as social
distancing, can make people feel isolated and lonely and can increase stress and anxiety.”); Chara
Malapani, MD, PhD, Columbia University Department of Psychiatry, “COVID-19 and the Need
for Action on Mental Health” (May 25, 2020), https://www.columbiapsychiatry.org/news/covid-
19-and-need-action-mental-health (noting that the UN Secretary-General António Guterres
“highlighted how those most at risk today” included “those with pre-existing mental health
conditions”); United Nations, Policy Brief: COVID-19 and the Need for Action on Mental Health
6 (May 13, 2020), un_policy_brief-covid_and_mental_health_final.pdf (“[T]hose who previously
had a mental health condition, may experience a worsening of their condition and reduced
functioning.”).

                                                30
indicted the RICO case against the Baccwest ETG Crips, an additional approximately 9 alleged

members of the gang were brought to CDF and in possible close contact with Mr. Weaver. These

gang members had marked Mr. Weaver for death and were now housed within feet of him. After

near-frantic calls and emails to the U.S. Marshals Service and CDF’s Chief of Security,

Mr. Weaver was transferred to NNRJ in Warsaw, VA. Mr. Weaver was fortunately moved before

the undersigned learned of a specific, organized threat to harm him, but it bears noting that

Mr. Weaver was, and will remain, at risk from both known and unknown individuals.

       Mr. Weaver’s time at NNRJ has been abysmal. He is three hours from home and housed

with offenders from Virginia whom he does not know. The facility is notoriously miserly. NNRJ

charges detainees for even the smallest of conveniences, sometimes including Advil and other

over-the-counter medications. Corners are particularly tight in meal-planning, as the food at NNRJ

is well-known to be substandard. Further, the commissary’s prices are inflated from the prices at

CDF. A replacement undershirt costs $20 and calls are expensive. Programming is minimal

during the best of times, and non-existent now.

       Adding to this, whatever COVID-19 precautions NNRJ had in place, they failed. Several

weeks ago, Mr. Weaver contracted the deadly coronavirus and manifested many of its symptoms

including difficulty breathing from heavy congestion, loss of smell and taste, sore throat, and runny

nose. COVID-19 exacerbated his painful migraine condition. In accordance with NNRJ’s

apparent treatment plan, he was placed in a solitary confinement setting for several weeks as he

essentially battled the illness alone. He continues to suffer the effects of contracting COVID-19 –

namely, difficulty breathing and loss of smell.

       We ask the Court to take into account the extreme difficulties of the past 2 years in

imposing a sentence of 25 years’ imprisonment.



                                                  31
     F. An Additional 5 Years Is “More Than Necessary” To Meet The Deterrence And
        Public Safety Goals Of Sentencing.

        A sentence of 25 years’ imprisonment affords adequate deterrence, both general and

specific. It also protects the public from future offenses and provides just punishment. Stated

differently, the government can point to no evidence that an additional 5 years in prison will

meaningfully ensure the goals of sentencing are met, thus proving that anything longer than 25

years is “more than necessary.” 18 U.S.C. § 3553(a).

        Mr. Weaver is currently 29-years-old. If sentenced to the requested 25 years, assuming

he receives the full benefit of good time credit, he will be released around the age of 50. The most

recent federal data on violent offenders and recidivism reflects that detainees released over the age

of 50 have the lowest reincarceration rate compared to all other violent offenders. See U.S.

Sentencing Commission, Recidivism Among Violent Offenders figure 4.9, p. 38 (Jan. 2019).26

More importantly, the data does not differentiate between those violent offenders released around

the age of 55 (the approximate age Mr. Weaver would be if sentenced to 30 years as the

government requests) or those released around 50.27

        As to deterrence, there is no evidence that additional jail time provides a meaningful

deterrent effect. “Criminological research over several decades and in various nations generally

concludes that enhancing the certainty of punishment produces a stronger deterrent effect than



26
  https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2019/20190124_Recidivism_Violence.pdf.
27
   A more generic analysis of recidivism for all federal offenders that does not take into account
specific offenses noted a slight reduction in recidivism rates for offenders released between 55-59,
as opposed to those released between 50-55. But this difference is very small. See U.S. Sentencing
Commission, The Effects of Aging on Recidivism Among Federal Offenders 29 (Dec. 2017),
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20171207_Recidivism-Age.pdf#page=9.

                                                 32
increasing the severity of punishment.” See Valerie Wright, The Sentencing Project, Deterrence

in Criminal Justice: Evaluating Certainty Versus Severity of Punishment 4 (Nov. 2010).28 Daniel

Nagin, a leading deterrence scholar, concludes that “[t]he evidence in support of the deterrent

effect of the certainty of punishment is far more consistent and convincing than for the severity of

punishment” and that “the effect of certainty rather than severity of punishment reflect[s] a

response to the certainty of apprehension.” Daniel S. Nagin, Deterrence in the Twenty-First

Century: A Review of the Evidence, Crime & Justice, Vol. 42, No. 2013. This finding is echoed

elsewhere. See also National Research Council, National Academies Press, The Growth of

Incarceration in the United States: Exploring Causes and Consequences 90 (2014)29 (“Three

National Research Council studies have examined the literature on deterrence and concluded that

insufficient evidence exists to justify predicating policy choices on the general assumption that

harsher punishments yield measurable deterrent effects. Nearly every leading survey of the

deterrence literature in the past three decades has reached the same conclusion.” (citations

omitted)); Ray Paternoster, How Much Do We Really Know About Criminal Deterrence?, 100 J.

Crim. L. & Criminology 765, 801 (2010) (“Certainty of punishment is generally considered to be

more important than the severity of that punishment.”).         In fact, “increasing already long

sentences,” as the government seeks to do here by requesting an additional 5 years, “has no

material detrimental effect.” National Research Council, supra, at 140.

         Longer sentences do not enhance public safety either. As noted by Dr. Wright:

         The logic behind supporting harsher sentences is simple: locking up people for
         longer periods of time should enhance public safety. From this view, putting people
         in prison for years or even decades should prevent offenders from re-offending by

28
  https://www.sentencingproject.org/wp-content/uploads/2016/01/Deterrence-in-Criminal-
Justice.pdf.
29
     https://www.nap.edu/read/18613/chapter/1.

                                                 33
          incapacitating them and/or deterring would-be-offenders from committing crimes.
          However, contrary to deterrence ideology and “get tough” rhetoric, the bulk of
          research on the deterrent effects of harsher sentences fails to support these
          assertions.

Wright, supra, at 6 (citing Anthony Doob & Cheryl Webster, Sentence Severity and Crime:

Accepting the Null Hypotheses, Crime & Justice, 30:143-195, 2003). In fact, longer sentences

have actually been found to increase recidivism. Id. (detailing a substantial meta-analysis of

studies and finding that “longer prison sentences were associated with a three percent increase in

recidivism”).

          The Court need not dig through esoteric academic scholarship to find support for the clear

premise that longer sentences do not deter crime or increase public safety. The Department of

Justice’s National Institute of Justice has issued its own guidance reflecting that “[i]ncreasing the

severity of punishment does little to deter crime” and “[t]he certainty of being caught is vastly

more powerful deterrent than the punishment.” See U.S. Department of Justice, Office of Justice

Programs, National Institute of Justice, Five Things About Deterrence 1-2 (May 2016).30 The

reasons for this result are complicated but lay, in part, in recognizing that severe punishment does

not “chasten” defendants in the way most people think. “Some policymakers and practitioners

believe that increasing the severity of the prison experience enhances the ‘chastening’ effect,

thereby making individuals convicted of an offense less likely to commit crimes in the future.” Id.

“In fact,” the Department of Justice notes, “scientists have found no evidence for the chastening

effect.” Id.

          Proof of this fact is sadly found just blocks from the courthouse. Mr. Weaver’s prosecution




30
     https://www.ncjrs.gov/pdffiles1/nij/247350.pdf.


                                                  34
comes during a multi-year trend of increased homicides in Baltimore city.31 From 2016 to today,

the city has seen a staggering 1,663 murders, more still if you include surrounding counties. This

ghastly statistic comes despite decades of coordinated efforts by the U.S. Attorney’s Office and

States Attorney’s Office to jail violent offenders. From Project Exile to the highly-publicized

indictments of various street gangs, there has long been a concerted effort to “incarcerate our way”

out of the problem of street-level gang violence. There have been countless convictions and long

sentences at the state and federal level, many noted above. Yet despite hundreds of millions of

dollars spent and the best efforts of thousands of police, agents, and prosecutors, the staggering

number of deaths continue unabated. Stated simply, more jail hasn’t stemmed the bloodshed.

       The evidence is backed by simple common sense, too. In the context of this case, neither

Mr. Weaver nor others who are similarly situated are likely to be deterred any more if 30 years’

imprisonment is imposed over the requested 25 years. A quarter century is a significant period of

time to spend incarcerated away from loved ones, and as long as Mr. Weaver had been alive at the

time of the offense. Meaning that by the time he is released, Mr. Weaver will have spent about

half his life in jail, and decades more time in jail than he ever served before. It belies logic and

common sense to believe Mr. Weaver or someone similarly situated to him would be inclined to

commit a murder if they believed they would receive 25 years, but disinclined if they thought

they’d receive 30. Simply put, Mr. Weaver must be punished severely for the murder of




31
       As     noted,     the    city    saw       342     murders     in    2017.        See
https://homicides.news.baltimoresun.com/?range=2017.       2016      saw     318.        See
https://homicides.news.baltimoresun.com/?range=2016. 2018 saw a slight reduction to 309. See
https://homicides.news.baltimoresun.com/?range=2018. The number jumped again in 2019 to
348. See https://homicides.news.baltimoresun.com/?range=2019. 2020 was barely better with
335 murders within the city limits. See https://homicides.news.baltimoresun.com/?range=2020.
2021 has thus far seen 11 murders. See https://homicides.news.baltimoresun.com/?range=2021.

                                                35
Mr. Finney. However, a multitude of data proves that the sentencing goals of deterrence and public

safety are fully achieved with a sentence of 25 years.

                                         RESTITUTION

       There are no outstanding issues related to the payment of restitution.

                                               FINE

       Given Mr. Weaver’s inability to pay a fine, we respectfully request that the Court not

impose a fine.

                              SPECIFIC RECOMMENDATIONS

       Mr. Weaver does not wish to be housed near Baltimore or at any facility with a high

concentration of inmates from Baltimore. He is hopeful that the distance will provide him with a

fresh start and a break from any street-related conflict that spills over in the Bureau of Prisons, as

he embarks on this next chapter in his life. He requests that the Court recommend designation to

FCI Coleman (in Florida) in order to participate in their vocational programming, including the

advanced culinary training program and the HVAC apprenticeship program. He also hopes to

pursue training and classes in creative writing. Mr. Weaver has expressed a willingness to engage

in substance abuse and mental health treatment. As such, he requests that the Court recommend

placement in the BOP’s Residential Drug and Alcohol Treatment Program, and if applicable, the

Challenge Program at FCI Coleman.

                                          CONCLUSION

       The loss of Mr. Finney is tragic and merits significant punishment. However, for the

reasons noted above and those to be offered at sentencing, the fair and just sentence for Mr. Weaver

is one of 25 years (300 months) of imprisonment and 5 years of supervised release.




                                                 36
Respectfully submitted,

JAMES WYDA
Federal Public Defender

       /s/
Brendan A. Hurson (#28179)
Maggie Grace (#29905)
Amy Fitzgibbons (#97952)
Assistant Federal Public Defenders
100 South Charles Street
Tower II, Ninth Floor
Baltimore, Maryland, 21201
(410) 962-3962 (p)
(410) 962-0872 (f)
Email: brendan_hurson@fd.org
       maggie_grace@fd.org
       amy_fitzgibbons@fd.org




  37
